Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 14-22 & 41 directed to an invention that was non-elected without traverse.  Accordingly, claims 14-22 and 41 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
-Please cancel claims 14-22 & 41.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
-Claims 1-8, 10 & 29 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method by a distribution node for location aware scheduling comprises: 
determining information about a condition associated with a packet, wherein the condition comprises delivery of the packet at a specific time; 
adjusting at least one Quality of Service, QoS, parameter based on the information about the condition associated with the packet; and 
scheduling the packet for transmission to a receiver based on the at least one adjusted QoS parameter.

Independent Claim 29. 
A distribution node for location aware scheduling, thedistribution node comprising: 
memory operable to store instructions; and 
processing circuitry operable to execute the instructions to cause thedistribution node to: 
determine information about a condition associated with a packet, wherein the condition comprises delivery of the packet at a specific time; 
adjust at least one Quality of Service, QoS, parameter based on the information about the condition associated with the packet; and
schedule the packet for transmission to a receiver based on the at least one adjusted QoS parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waclawsky (US 6,449,255 B1) discloses a  technique manages packets in a data communications device having a memory using a real-time feedback signal. The technique involves transmitting an initial set of packets from the data communications device. The technique further involves monitoring transmission of the initial set of the packets from the data communications device, and providing the real-time feedback signal indicating transmission information regarding the initial set of packets. Additionally, the technique involves manipulating a new set of packets within the memory of the data communications device based on the real-time feedback signal, and transmitting the new set of packets from the data communications device based on how the new set of packets was manipulated within the memory of the data communications device. The use of the real-time feedback signal enables the data communications device to make on-the-fly adjustments to dynamically changing traffic patterns without the need for human intervention {Fig.6}.

Wojcieszale (US 10,616,743 B2) discloses a first device may establish, with a second device, a short-range wireless communications link. The first device may determine a time interval between each of a set of packets to be transmitted over a short-range wireless communications link with a second device. The first device may encode data with a bitrate that is based on the time interval. The first device may packetize the encoded data in the set of packets. The first device may transmit the set of packets to the second device or the short-range wireless communications link, and each of the set of packets may be separated by the time interval when transmitted {Fig.8}.

Park (US 2013/0308464 A1) discloses a  method for adjusting a hybrid automatic repeat request (HARQ) timing is provided. A base station adjusts a HARQ timing of a mobile station according to a system environment, and transmits radio resource allocation information including the adjusted HARQ timing information to the mobile station. The mobile station adjusts HARQ timing according to HARQ timing information, and transmits a HARQ signal according to the adjusted HARQ timing {Figs. 1-3, 6, 8}.

Jorgensen (US 6,628,629 B1) discloses a wireless telecommunications network having superior quality of service. A system and method for assigning future slots of a transmission frame to a data packet in the transmission frame for transmission over a wireless telecommunication network system includes applying an advanced reservation algorithm, reserving a first slot for a first data packet of an internet protocol (IP) flow in a future transmission frame based on the algorithm, reserving a second slot for a second data packet of the IP flow in a transmission frame subsequent in time to the future transmission frame based on the algorithm, wherein the second data packet is placed in the second slot in an isochronous manner to the placement of the first data packet in the first slot. There may be a periodic variation between the placement of the first data packet in the first slot and the placement of second data packet in the second slot or no periodic variation between placements of slots. The advanced reservation algorithm makes a determination whether the IP flow is jitter-sensitive {Figs. 5b, 5c, 15b, 15c}.

Yao (US 7,693,128 B2) discloses methods (400, 500) and corresponding systems (100, 200, 300) for managing a packet (318) for transmission include obtaining a quality of service (QoS) parameter value for a data stream (404), and determining one or more QoS statistics for previously transmitted data (406). Thereafter, a packet is selected from the data stream (408), and scheduling information is estimated for the packet (410) based upon the QoS statistics and the QoS parameter value. The scheduling information is assigned (414) to the packet. A transmission time window of a transmission buffer is determined (506). If the scheduling information assigned to the packet falls within the transmission time window (508), the packet is queued for transmission in the transmission buffer. The labeled packet can be arranged among one or more queued packets in response to comparing scheduling information of the labeled packet and the queued packets {Figs. 4-6}.

Ko (US 2012/0127859 A1) discloses  packet scheduling method and apparatus which allows multiple flows that require data transmission to the same output port of a network device such as a router to fairly share bandwidth. The packet scheduling method includes calculating an expected time of arrival of a (k+1)-th packet subsequent to a currently input k-th packet of individual flows by use of bandwidth allocated fairly to each of the flows and a length of the k-th packet; in response to the arrival of the (k+1)-th packet, comparing the expected time of arrival of the (k+1)-th packet to an actual time of arrival of the (k+1)-th packet; and scheduling the (k+1)-th packet of each flow according to the comparison result {Figs.1-2}.

Wang (US 7,934,007 B2) discloses methods and apparatuses for server side flow control. Receive a request from a first client device to multicast a file as a plurality of packets of data from a server device to multiple client device; transmit the plurality of packets of data from a server to the multiple client devices using a multicast trivial file transfer protocol (TFTP); and apply, by the server, one or more flow control techniques not defined by the multicast TFTP {Claims 1, 3-4, 7, 9-10, 12, 14}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



                                                                                                                                                                                             /PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464